United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 16, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50014
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DANNY RAY BISHOP,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-03-CR-105-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Danny Ray Bishop appeals the sentence imposed following his

jury-trial conviction for manufacturing methamphetamine and for

possession of pseudoephedrine with intent to manufacture

methamphetamine.    He argues that the district court clearly erred

by considering empty pseudoephedrine packets in calculating the

drug quantity attributable to him under the Sentencing

Guidelines.    The Presentence Report (“PSR”) relied on information

that was derived from police reports and later corroborated by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-50014
                               -2-

testimony at the sentencing hearing as to the quantity of empty

packaging and as to the likelihood that the contents were used to

manufacture methamphetamine.   Because Bishop has not shown that

the drug-quantity information in the PSR “is materially untrue,

inaccurate, or unreliable,” he has not shown that the district

court clearly erred by adopting it.   See United States v. Ayala,

47 F.3d 688, 690 (5th Cir. 1995).   The judgment of the district

court is AFFIRMED.